EXHIBIT 10.1
 
SECOND AMENDMENT
TO THE
AMERICAN EXPRESS SENIOR EXECUTIVE SEVERANCE PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011)
 
Pursuant to the authority delegated to him by the Compensation and Benefits
Committee of the Board of Directors of American Express Company, the Senior Vice
President Global Compensation & Benefits approves the following amendments to
the Senior Executive Severance Plan (as amended and restated effective January
1, 2011) (the “Plan”), to be effective as of July 23, 2013:
 
1.           Articles 5, 6, 7, 8, 9 and 10 of the Plan are hereby renumbered
Articles 6, 7, 8, 9, 10 and 11, respectively, and corresponding changes to the
Sections in such Articles and cross references to such Articles and Sections are
hereby approved.
 
2.           A new Article 5 entitled “Payment of Annual Incentive Award” is
hereby added, which shall provide in its entirety as follows:
 
“5.1           Pro-Rated Bonus.  Subject to Section 5.4, if applicable, if an
Employee is eligible to receive benefits under the Plan as a result of such
Employee’s Separation from Service from an Employing Company pursuant to Article
2, then the Employee will be entitled to receive a pro-rata portion of his or
her Bonus for the Plan Year in which his or her Separation from Service occurs
if: (a) the Employee signs the Agreement required by Section 3.5 on or after
September 1, 2013; and (b) if the Employee is an Executive Officer, the
Committee approves the payment of the Bonus to the extent required by Section
2.2.
 
5.2           Amount of Pro-Rata Bonus.  Subject to Section 5.4, if applicable,
the amount of the pro-rata Bonus payable under Section 5.1 shall be an amount
equal to a pro-rated portion of the Bonus received by the Employee for the Plan
Year immediately preceding the Plan Year in which the Separation from Service
occurs.  Pro-ration shall be based on the number of days from the beginning of
the Plan Year in which the Separation from Service occurs through the date of
the Employee’s Separation from Service, over the total number of days in that
Plan Year.  (For the avoidance of doubt, pro-ration shall not take into
consideration any portion of an applicable Separation Period.)
 
5.3           Time and Form of Payment.  The payment of a pro-rata Bonus under
this Article 5 shall be made at the time and in accordance with the normal
payment terms applicable to the Bonus, which is usually in the first quarter of
the following year.  Payment of the pro-rata Bonus under this Article 5 shall be
made in cash.  For the avoidance of doubt, the pro-rata Bonus payable under this
Article 5 shall not be considered severance pay for purposes of Article 4.
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
5.4           Section 162(m) Exemption.  Notwithstanding any other provision of
this Article 5, if the Employee’s Bonus for the year in which the Employee
Separates from Service was granted under the Company’s 2007 Incentive
Compensation Plan, as amended and restated, or a successor plan thereto, so that
the Bonus may qualify for the performance-based compensation exemption to the
deduction limitation under Section 162(m) of the Code, then the payment of such
pro-rata Bonus under this Article 5 shall require that (a) the performance
goal(s) (or at least the threshold level of performance if the amount of the
Bonus depends on the level of performance) required by the Bonus is satisfied,
and (b) the Committee certifies satisfaction of such performance in writing.  In
addition, the amount of a pro-rata Bonus subject to this Article 5 shall remain
subject to the exercise of negative discretion by the Committee in accordance
with the terms of the Bonus.  Bonuses subject to this Article 5 shall be
administered and this Article 5 shall be interpreted consistent with the
intention that the Bonus qualifies for the performance-based compensation
exemption from the deduction limitation under Section 162(m) of the Code.
 
5.5           Tax Withholding.  The Employing Company shall deduct from the
amount of any pro-rata Bonus payable under this Article 5 any amount required to
be withheld by the Employing Company by reason of any law or regulation for the
payment of taxes or otherwise to any federal, state, local or foreign
government.  In determining the amount of any applicable tax, the Employing
Company shall be entitled to rely on the number of personal exemptions on the
official form(s) filed by the Employee with the Employing Company for purposes
of income tax withholding on regular wages.
 
5.6           Administration, Interpretation and Limitations.  The payment of a
pro-rata Bonus under this Article 5 is subject to the provisions of Section 3.6,
Section 11.5 and Section 11.6.”
 
3.           Section 11.5 (as renumbered) is hereby amended and restated in its
entirety to provide as follows:
 
“11.5           Section 409A.  It is intended that the benefits under the Plan
and the payment of a pro-rata Bonus under Article 5, if any, are either exempt
from, or compliant with, the requirements of Section 409A, so as to prevent the
inclusion in gross income of any benefits or pro-rata Bonus accrued hereunder in
a taxable year prior to the taxable year or years in which such amounts would
otherwise be actually distributed or made available to the Employees.  The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent and the Policy.  To the extent that a distribution
or payment to an Employee is not exempt from Section 409A and is required to be
delayed by six months pursuant to Section 409A, such distribution shall be made
no earlier than the first day of the seventh month following the Employee’s
Separation from Service, and any payments that otherwise would have been paid to
the Employee during the six-month period immediately following the Employee’s
Separation from Service shall be paid to the Employee in a lump sum on the first
day of the seventh month following the Employee’s Separation from Service, or as
soon as administratively practicable thereafter, but in no event later than 90
days thereafter.”
 
 
 
 
Dated:  July 23, 2013
 



 
AMERICAN EXPRESS COMPANY
         
By:
  /s/ David Kasiarz
     Its:
Senior Vice President Global Compensation & Benefits



 
 
 
-2-

--------------------------------------------------------------------------------

 

